Exhibit 10.1

ADDENDUM III TO

STANDARD INDUSTRIAL/COMMERCIAL MULTI-TENANT LEASE - GROSS

 

This Addendum III to the Lease is attached to, made part of, and incorporated
into that certain Lease dated April 23, 2008 by and between NORTHWEST ASSET
MANAGEMENT, as authorized agent for Branagh Family 2000 Trust, Patterson Family
Trust et al as Tenants in Common ("Lessor"), and DURECT Corporation, a Delaware
corporation ("Lessee"), with reference to the certain real Property known as 830
Eubanks Drive, Suites A, B & C, City of Vacaville, County of Solano, State of
California ("Premises").

 

Each section of this Addendum III modifies, amends, or adds to corresponding
numbered section of the Lease Agreement. In the event of a conflict between any
section of this Addendum III, and any provision of the Lease Agreement, Addendum
I or Addendum II, this Addendum III shall govern over the Lease.

 

Defined terms not otherwise defined in this Addendum III shall have the meanings
ascribed to such terms in the Standard Lease, Addendum I and Addendum II.

 

All references to the "Lease" in the Standard Lease, Addendum I, and Addendum II
or in this Addendum III shall mean, collectively, the Standard Lease, Addendum I
and Addendum II as modified by this Addendum III.

 

Therefore, for valuable consideration of the provisions contained herein, the
receipt, and sufficiency of which is hereby acknowledged, both of the
undersigned parties do hereby agree as follows:

 

 

1.

Term: The Term of the Lease is hereby extended for a period of five (5) years
commencing September l, 2018 and ending on August 31, 2023.

 

 

2.

Base Rent:

 

Schedule of Rents

 

 

Gross Rent / SF I Month

 

September 1, 2018 thru October 15, 2018

October 16, 2018 thru August 31, 2019

$0.00 (abated)

$17,381.00

 

September 1, 2019 thru August 31, 2020

$17,902.43

 

September 1, 2020 thru August 3I, 2021

$18,439.50

 

September 1, 2021 thru August 31, 2022

$18,992.69

 

September 1, 2022 thru August 31, 2023

$19,562.47

 

 

3.

Tenant Improvements: The Premises needs new vinyl flooring, painting and window
blinds in Suite A; new carpet, painting and window blinds in Suite B; and new
window blinds in Suite C to match. In exchange for the free (abated) rent,
Lessee, at Lessee's sole cost and expense, shall perform the above listed
improvements. Lessee recognizes that the "Assembly Room" located directly behind
the "Break Room" in Suite A may need new vinyl flooring and Lessee may at its
sole discretion and responsibility elect to make such improvement (see Exhibit
"A" for reference).

 

 

 

4.

Option to Renew: Lessee shall have an Option to Renew the Lease for an
additional and consecutive sixty (60) months by giving Lessor no less than one
hundred eighty (180) calendar days' prior notice. The Lease rate shall be at
100% of Fair Market Value ("FMV").

 

 

 

5.

Lessor Improvements: Lessor, at Lessor's sole cost and expense, shall provide
the following improvements:

 

 

 

>

New exterior window glazing along storefront for Suites A, B & C;

 

 

>

The window near the front door of Suite B is separating from the mullion. Lessor
shall replace/repair window as needed; and

 

 

>

The metal awnings are separating from each other above the front door for Suite
C. Lessor shall repair/replace as necessary.

 

 

Above work to be completed by September 1, 2018.

 

 

>

Repaint the building exterior within 12 months of the date of this Addendum III.

 

 

>

New slurry coat and striping in front parking lot within 8 months of the date of
this

 

 

--------------------------------------------------------------------------------

 

Addendum III.

 

 

 

 

6.

Right of First Offer to Purchase: Section 60 of the addendum to Lease shall
hereby be removed in its entirety and shall be of no further force or effect.

 

 

 

7.

Broker: It is understood that Colliers International is representing Lessee.
Lessee agrees that Colliers International should receive a brokerage fee in the
amount of two and one-half percent (2.5%) from Lessor. Lessor shall pay Colliers
International a brokerage fee equal to 2.5% of the contract value of the Lease
renewal which is the sum of the dollar amount in Section 2 above.

 

 

 

8.

Acknowledgment: The parties further acknowledge and agree to the following:

 

 

a.

Broker makes no representations or warranties with respect to the physical and
environmental condition of the Premises including subsurface conditions. Broker
has no specific expertise with respect to making an environmental assessment of
the Premises, including matters relating to the disposal of hazardous or toxic
substances or waste, and environmental problems which may be posed by the
Premises being within a Special Studies Zone as designated under the
Alquist-Priolo Special Studies Zone Act (Earthquake Zones), Sections 2621-2630,
inclusive of the California Public Resources Code or a HUD Flood Zone, as set
forth in the U.S. Department of Housing and Urban Development "Special Flood
Zone Area Maps", as applicable.

 

 

 

b.

Broker has not made an independent investigation of the Premises or
determination with respect to the physical and environmental condition of the
Premises, including without limitation, the existence or nonexistence of any
underground tanks, pumps, piping, toxic or hazardous substances on the Premises.
Likewise no investigation has been made to ensure compliance with the Americans
with Disabilities Act ("ADA"). This Act may require a variety of changes to a
facility, depending on its use, including potential removal of barriers to
access by disabled persons and provision of auxiliary aids and services for
hearing, vision or speech impaired persons.

 

 

Broker urges all parties to obtain independent legal and technical advice with
respect to the physical, environmental condition, and ADA compliance of the
Premises. The parties each agree that it will rely solely on its own
investigation and/or that of a licensed professional specializing in these areas
and not of Broker.

 

 

c.

Broker does not represent and warrant the accuracy or completeness of all
documents and information ("Reports") reviewed or received by any of the parties
in connection with this transaction, including financial reports, structural,
geological, or engineering studies, and plans and specifications.

 

 

 

d.

The parties further agree not to hold Broker liable for any claims, demands,
judgments, liabilities, causes of action, damages, and costs and expenses,
including reasonable attorney's fees, arising from or in connection with any
matters relating to the physical and environmental condition of the Premises as
to which the Broker has disclaimed responsibility above, except for matters
arising from or in connection with either Broker's gross negligence, fraud, or
willful misconduct.

 

 

 

9.

Disclosures. Expert Matters and Responsibilities of Parties: The following is
intended to describe the responsibilities undertaken by Colliers and by the
parties with regard to disclosure issues and expert matters as described below:

 

 

EXPERT MATTERS: There are a number of potentially significant matters related to
commercial properties, which may be material to a particular transaction, the
evaluation of which would require specialized expertise which is beyond the
expertise and/or responsibility of the Broker ("Expert Matters"). Broker
recommends that parties to a potential lease or sale transaction obtain the
advice of qualified professionals and experts prior to the consummation of any
transaction. Parties to a sale or lease transaction should not and will not rely
on Broker with regard to Expert Matters, but instead will rely entirely on their
own investigation and those of qualified professionals and experts.

 

Expert Matters may include, but are not limited to, the following: the use,
generation, storage or presence of hazardous or toxic substances and underground
storage tanks; natural hazards, such as fire, flood, or earthquake; building
safety and structural integrity of roof, walls, and foundations or

 

--------------------------------------------------------------------------------

any improvements located on the Property; operation or condition of mechanical,
plumbing, utility or life safety systems; "clean rooms" (including, but not
limited to, classification, operation and/or condition); mold, fungus, water
damage, or effects of moisture; compliance with Americans with Disabilities Act
(ADA); compliance with building, zoning and fire codes; tax, accounting, or
legal effects or consequences of the proposed transaction; survey, linear or
area measurements of the Property; availability and/or adequacy of utilities and
utility connections and panels, adequacy, availability and condition of sewer
lines and/or connections, public transportation, or other infrastructure; zoning
and permitted land uses; insurance policies and premiums; architectural design
or engineering; geotechnical/soil condition; termites or other pests or rodents;
statements of income and expense or other financial statements; the financial
soundness of a prospective tenant or subtenant; condition of title; or existing
taxes, assessments or liens.

 

Broker has no responsibility to, has not made and will not make an independent
investigation or determination with respect to any Expert Matters. Any
information communicated by Broker regarding any of the Expert Matters arises
from third party sources and has not been and will not be independently verified
by Broker.

 

DISCLOSURES: Owners of real estate must comply with California law for the
disclosure of any and all known material facts concerning their property to
prospective tenants or buyers as well as any other items required by California
law. To meet this requirement, Broker recommends that Owners of real estate
obtain legal advice from a qualified legal professional. Broker shall have no
responsibility for property disclosures beyond the delivery and/or disclosure of
information provided by the Owner or known to the Broker. Parties to a sale or
lease transaction should not and will not rely on Broker with regard to matters
of disclosure required by Owners, but instead will rely entirely on their own
investigation and that of qualified professionals and experts.

 

Matters requiring disclosure may include, but are not limited to, the following:
Natural Hazard Disclosures (including whether or not the property is located in
a flood hazard area, fire hazard severity zone, forest fire risk area,
earthquake fault zone, or a seismic hazard zone), toxic mold disclosures, known
material defects, presence or proximity to hazardous materials, compliance with
the Americans with Disabilities Act (ADA), compliance with zoning laws, whether
or not the property is located in a special tax zone (such as a Mello-Roos
Community Facilities District) or a special assessment district, as well as
historic energy use and the existence and results of Certified Access Specialist
(CASp) inspections.

 

Except as expressly amended by this Addendum, the Lease shall remain unchanged
and continue in full force and effect as provided therein and in the first
Addendum and second Addendum. This Addendum (including Exhibit A attached
hereto), the first Addendum, the second Addendum and the Lease constitute the
complete, final and exclusive understanding and agreement of the parties with
respect to the subject matter of the Lease and supersedes any and all prior or
contemporaneous negotiations, correspondence, understandings and agreements,
whether oral or written, between the parties respecting the subject matter of
the Lease. This Addendum may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

 

AGREED AND ACCEPTED:

 

Lessor:Lessee:

 

Northwest Asset Management,DURECT Corporation,

As authorized agent for Landlorda Delaware corporation

 

 

 

By:               /s/ Gary Patterson                  By:/s/ Matthew Hogan

Gary Paterson

Managing Partner

 

Date:          4/10/18                                    Date:            3/23/18    

 

 

 

 

--------------------------------------------------------------------------------

[ggdrmrhuxnoi000001.jpg]

 